DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US 2012/0049718 A1.
Regarding claim 1, Watanabe et al. disclose a display device (fig. 32) comprising: 
. a plate shaped display medium, e.g., a liquid crystal display panel 10P
. a first transparent medium, e.g., case 50A having a refractive index n1
. first LEDs 42, 
. a second transparent medium, e.g., light guiding 44 having a refractive index n2 exists between the first LEDs and the liquid crystal display panel
Although Watanabe et al. neither disclose the plate shape display medium disposed on a pedestal nor the refractive index n2>n1, Watanabe et al. do disclose an application of a plate shape display medium in a mobile phone (see fig. 26) as a pedestal arrangement (vertical alignment).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Watanabe et al. display medium disposed on a pedestal to define a medium display position.  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the Watanabe et al. refractive index of n2 being larger than that of n1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art to control light direction.
Re claim 2, wherein the second transparent medium 44 is sandwiched by the first transparent medium 50a.
Re claim 3, wherein the second transparent medium 44 is housed in the first transparent medium 50a.
Re claim 4, wherein the liquid crystal display device 10P is housed in the second transparent medium 44.
Re claim 15, Watanabe et al. disclose a display device 400D comprising: 
. a display panel(e.g., LCD 10P)
. an external wiring substrate, a film like wiring substrate (e.g., flexible circuit board, printed circuit board) inherently connecting the display panel and the external wiring substrate
. a container (e.g., housing 50A) as claimed
. wherein the film like wiring substrate inherently formed over a transparent base material. 
Re claims 16-18, wherein the display device further includes LEDs 42.
Re claims 19-20, it would have been obvious to one skilled in the art to employ a micro LED display panel, or an organic EL display panel as a display panel since it is an equivalent structure known in the art.  

Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871